DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claims 1, 3, 7, 10-15, 17-18 and 21-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9, 13-14 and 16-18 of co-pending patent application 16/726,626 (co-pending_626 hereinafter), in view of Lakshmi Narayanan et al. (Lakshmi hereinafter).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is covered by the subject matter of the co-pending patent application 16/726,626.
The table below shows a side by side comparison of the instant application over the issued patent.
Instant Application
Co-pending application 16/726,626
1. A non-transitory computer readable memory device comprising executable
instructions that when executed cause a processor, at a just-in-time (JIT) engine:

ii. to determine when the content, which is carried over a certain one or more packets of the first flow, will be needed by an application, at the first MD, that handles the first flow of downloaded packets;
iii. to manage the delivery of the certain one or more packets in the direction toward the first MD just-in-time (JIT) prior to the time in which the application, at the first MD, needs to handle the content that is carried over the certain one or more packets; and
wherein the JIT engine is communicatively coupled between the plurality of MDs and a plurality of content servers.


3. The non-transitory computer readable memory device of claim 2, wherein the JIT marking element resides at an access network operator premises (ANOP) and the JIT agent resides at a base station.

7. The non-transitory computer readable memory device of claim 4, wherein the JIT marking element is configured to identify the type of content based on the protocol that is used to deliver the first flow of downloaded packets.

10. The non-transitory computer readable memory device of claim 4, wherein the application, at the first MD is a video player, then the instruction to determine when the content, which is carried over the certain one or more 

11. The non-transitory computer readable memory device of claim 10, wherein the instruction to determine when the content, which is carried over the certain one or more packets of the first flow, will be needed by the video player is based on predicting the resolution that is used by the video player.

12. The non-transitory computer readable memory device of claim 11, wherein predicting the resolution that is used by the video player is calculated by placing the values of the current RTT, the bitrate and the elapsed time in a predicting model that is associated 

13. The non-transitory computer readable memory device of claim 10, wherein the instruction to determine when the content, which is carried over the certain one or more packets of the first flow, further comprising identifying that the certain one or more packets carry video data that is associated with a seek request that was sent from the first MD.

14. The non-transitory computer readable memory device of claim 13, wherein identifying that current DL packets carry video data that is associated with a seek request is implemented by identifying a change in the download pattern.




17. The non-transitory computer readable memory device of claim 4, the instruction to identify the type of content that is carried over the first flow of downloaded packets is based on the content server that delivers the first flow of downloaded packets.


18. A system comprising:

a. just-In-Time (JIT)-marking-element that resides at an access network operator premises (ANOP) of a cellular operator; and

c. wherein the JIT-marking-element communicatively coupled with a plurality of servers; and.













d. wherein the JIT-marking element and the JIT agent are configured to 



21. The system of claim 18, wherein the application, at the first MD, is a video player, then the JIT-marking-element is further configured to determine when the content, which is carried over the certain one or more packets of the first flow, will be needed by the video player is based on the data that is currently stored in a read-ahead buffer at the first MD.

22. The system of claim 21, wherein the JIT-marking-element is further 




23. The system of claim 22, wherein the JIT-marking-element is configured to predict the resolution by placing the values of the current RTT, the bitrate and the elapsed time in a predicting model that is associated with the video player and one or more possible resolutions.


ii. to determine when the content, which is carried over a certain one or more packets of the first flow, will be needed by an application, at the first MD, that handles the first flow of downloaded packets;
iii. to manage the delivery of the certain one or more packets in the direction toward the first MD just-in-time (JIT) prior to the time in which the application, at the first MD, needs to handle the content that is carried over the certain one or more packets; and
wherein the JIT optimizer server is communicatively coupled between the plurality of MDs and a plurality of content servers.


2. The non-transitory computer readable memory device of claim 1, wherein the JIT optimizer server resides at an access network operator premises (ANOP).


3. The non-transitory computer readable memory device of claim 1, wherein the JIT optimizer server is configured to identify the type of content based on the content server that delivers the first flow of downloaded packets.

4. The non-transitory computer readable memory device of claim 1, wherein the application, at the first MD is a video player, then the instruction to determine when the content, which is carried over the certain one or more 

5. The non-transitory computer readable memory device of claim 4, wherein the instruction to determine when the content, which is carried over the certain one or more packets of the first flow, will be needed by the video player is based on predicting the resolution that is used by the video player.

6. The non-transitory computer readable memory device of claim 5, wherein predicting the resolution that is used by the video player is calculated by placing the values of the current RTT, the bitrate and the elapsed time in a predicting model that is associated 

7. The non-transitory computer readable memory device of claim 4, wherein the instruction to determine when the content, which is carried over the certain one or more packets of the first flow, further comprising identifying that the certain one or more packets carry video data that is associated with a seek request that was sent from the first MD.

8. The non-transitory computer readable memory device of claim 7, wherein identifying that the certain one or more packets carry video data that is associated with a seek request is implemented by identifying a change in the download pattern.






3. The non-transitory computer readable memory device of claim 1, wherein the JIT optimizer server is configured to identify the type of content based on the content server that delivers the first flow of downloaded packets.


13. A system comprises:











b. wherein the JIT engine is configured:
i. to identify the type of content that is carried over a first flow of downloaded packets in the direction toward a first MD from the plurality of MDs that are associated with the JIT engine;
ii. to determine when the content, which is carried over a certain one or more packets of the first flow, will be needed by an application, at the first MD, that handles the first flow of downloaded packets;
iii. to manage the delivery of the certain one or more packets in the direction 
14. The system of claim 13, wherein the JIT engine resides at a base station.

16. The system of claim 13, wherein the application, at the first MD is a video player, then the JIT engine determines when the content, which is carried over the certain one or more packets of the first flow, will be needed by the video player is based on the data that is currently stored in a read-ahead buffer at the first MD.


17. The system of claim 16, wherein the JIT engine determines when the content, which is carried over the 

18. The system of claim 17, wherein predicting the resolution that is used by the video player is calculated by placing the values of the current RTT, the bitrate and the elapsed time in a predicting model that is associated with the video player and one or more possible resolutions.


Regarding claim 1, co-pending_626 discloses a non-transitory computer readable memory device comprising executable
instructions that when executed cause a processor, at a just-in-time (JIT) engine:
i. to identify the type of content that is carried over a first flow of downloaded packets in the direction toward a first mobile device (MD) from a plurality of MDs that are associated with the JIT engine;

iii. to manage the delivery of the certain one or more packets in the direction toward the first MD just-in-time (JIT) prior to the time in which the application, at the first MD, needs to handle the content that is carried over the certain one or more packets; and
wherein the JIT engine is communicatively coupled between the plurality of MDs and a plurality of content servers (see co-pending_626, claim 1).
Regarding claim 3, co-pending_626 discloses wherein the JIT marking element resides at an access network operator premises (ANOP) (see co-pending_626, claim 2) 
Regarding claim 7, co-pending_626 discloses wherein the JIT marking element is configured to identify the type of content based on the protocol that is used to deliver the first flow of downloaded packets (see co-pending_626, claim 3).
Regarding claim 10, co-pending_626 discloses wherein the application, at the first MD is a video player, then the instruction to determine when the content, which is carried over the certain one or more packets of the first flow, will be needed by the video player is based on the data that is currently stored in a read-ahead buffer at the first MD (see co-pending_626, claim 4).
Regarding claim 11, co-pending_626 discloses wherein the instruction to determine when the content, which is carried over the certain one or more packets of the first flow, will be needed by the video player is based on predicting the resolution that is used by the video player (see co-pending_626, claim 5).
Regarding claim 12, co-pending_626 discloses wherein predicting the resolution that is used by the video player is calculated by placing the values of the current RTT, the bitrate and the elapsed time in a predicting model that is associated with the video player and one or more possible resolutions (see co-pending_626, claim 6).
Regarding claim 13, co-pending_626 discloses wherein the instruction to determine when the content, which is carried over the certain one or more packets of the first flow, further comprising identifying that the certain one or more packets carry video data that is associated with a seek request that was sent from the first MD (see co-pending_626, claim 7).
Regarding claim 14, co-pending_626 discloses wherein identifying that current DL packets carry video data that is associated with a seek request is implemented by identifying a change in the download pattern (see co-pending_626, claim 8).
Regarding claim 15, co-pending_626 discloses wherein the content, which is carried over the certain one or more packets, is encrypted (see co-pending_626, claim 9).
Regarding claim 17, co-pending_626 discloses the instruction to identify the type of content that is carried over the first flow of downloaded packets is based on the content server that delivers the first flow of downloaded packets (see co-pending_626, claim 3).
Regarding claim 18, co-pending_626 discloses a system comprising: … and
b. one or more JIT agents, wherein each JIT-agent resides at a base station and is communicatively coupled between a plurality of mobile devices (MDs) and the JIT-marking-element;
c. wherein the JIT-marking-element communicatively coupled with a plurality of servers; and.

Regarding claim 21, co-pending_626 discloses wherein the application, at the first MD, is a video player, then the JIT-marking-element is further configured to determine when the content, which is carried over the certain one or more packets of the first flow, will be needed by the video player is based on the data that is currently stored in a read-ahead buffer at the first MD (see co-pending_626, claim 16).
Regarding claim 22, co-pending_626 discloses wherein the JIT-marking-element is further configured to predict the resolution that is used by the video player (see co-pending_626, claim 17).
Regarding claim 23, co-pending_626 discloses wherein the JIT-marking-element is configured to predict the resolution by placing the values of the current RTT, the bitrate and the elapsed time in a predicting model that is associated with the video player and one or more possible resolutions (see co-pending_626, claim 18).
Co-pending_626 does not explicitly discloses the following feature.
Regarding claims 3, and the JIT agent resides at a base station.
Regarding claim18, just-In-Time (JIT)-marking-element that resides at an access network operator premises (ANOP) of a cellular operator;
In the same field of endeavor (e.g., communication system) Lakshmi discloses a method related to cooperative resource management that comprises the following features.
Regarding claims 3, and the JIT agent resides at a base station (an application and a radio network regarding just in time delivery of a download; see Lakshmi, paragraph [0020]).
Regarding claim18, just-In-Time (JIT)-marking-element that resides at an access network operator premises (ANOP) of a cellular operator (The regulating can be performed by a user equipment based on parameters provided by a network. Another method can include providing parameters to a user equipment and instructing the user equipment with respect to regulating fill and drain phases for a downloading session, to meet just in time delivery, based on the parameters; see Lakshmi, abstract. Also see paragraph [0026], “The method can include the application obtaining video parameters from metadata downloaded from a video server”);
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the features of Lakshmi regarding cooperative resource management, into the invention of the instant application, in order to regulate fill and drain phases for a downloading session, to meet just in time delivery (see Lakshmi, paragraph [0018]).

Examiner’s Comments
The following is examiner’s comments about claims 1-26: 
Claims 1-26 are subjected to double patenting rejections. The claims would be allowable if amended or file terminal disclaimer to overcome the double patenting rejections set forth in this Office action above. 


Examiner's Note
Following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure.
1. Lakshmi Narayanan et al., US 2015/0223255 A1: disclose a method related to cooperative resources management for performing video downloads. The method include regulating fill and drain phases for a downloading session, to meet just in time delivery. The regulating can be performed by a user equipment based on parameters provided by a network and performing a mutual handshake between an application and a radio network regarding just in time delivery of a download (see Lakshmi, abstract, and paragraphs [0018]-[0020]).
2. Brueck et al., US 2014/0247887 A1: discloses a method for just-in-time encoding of media content where the JIT encoder allows a server to create one or more slices of requested portions of the media content according to one of the available quality profiles when requested without previously creating and storing different copies of the media content at the different quality profiles. The JIT encoder can read the encoded media content, using a container reader without decoding the encoded video frames and the encoded audio samples. The JIT encoder can determine the track of the frame or sample, whether it is audio or video and it can identify the type and duration of the samples and frames (see Brueck, abstract and paragraph [0036]).
3. Lee et al., US 2015/0006625 A1: discloses a UE comprising a Just-In-Time delivery (JIT) function for execution of Video ON Demand (VOD) where a proxy 
4. Kuhnke et al., US 2018/0373748 A1: discloses a methods for managing provision of digital content within a content distribution network where a content application manager (CAM) process is used to provide one or more centralized redirection functions for network client processes such as just-in-time (JIT) packagers and cloud digital video recorders (cDVRs). An API is configured to run on the content management apparatus which could be accessed by client processes such as JIT packagers and a cloud recording manager processes obtains updated content storage locations for digital content requested by end user (see Kuhnke, abstract, paragraphs [0011] and [0038]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 06/12/2021